         Case 1:18-cv-00681-RJL Document 86 Filed 10/24/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                 )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )   Case No. 1:18-cv-681-RJL
                                            )
EDWARD BUTOWSKY, et al.,                    )
                                            )
                      Defendants.           )
                                            )

              PHILIP HARVEY’S OPPOSITION TO THE PLAINTIFF’S
                MOTION TO RECONSIDER THE COURT’S ORDER
                    GRANTING HIS MOTION TO WITHDRAW

       The plaintiff wants this Court to rescind its October 16, 2019 Order,

which permitted Philip Harvey’s withdrawal as counsel for defendant Edward

Butowsky, until replacement counsel has entered his or her appearance. The

plaintiff’s motion should be denied. When the October 16 Order was entered,

the attorney-client relationship between Mr. Harvey and Mr. Butowsky ended.

Hence, the effect of the plaintiff’s motion, if granted, would be to force Mr. Bu-

towksy again to become Mr. Harvey’s client, whether or not that is what he

wants, and to force Mr. Harvey to become Mr. Butowsky’s attorney again, alt-

hough that is definitely not what he wants. This would be a remarkable ruling,

given the consensual nature of the attorney-client relationship.1

       Moreover, there has been no indication that Mr. Butowsky – as opposed

to the plaintiff – wants Mr. Harvey to remain as his counsel in this case for any



1 Parties become attorney and client when they “explicitly or by their conduct, manifest an in-
tention to create” such a relationship. In re Ryan, 670 A.2d 375, 379 (D.C. 1996), quoting No-
lan v. Foreman, 665 F.2d 738, 739 n.3 (5th Cir. 1982). Forcing an attorney-client relationship
to come into existence would be an extraordinary use of the Court’s power.
          Case 1:18-cv-00681-RJL Document 86 Filed 10/24/19 Page 2 of 4



length of time. Given the number of pending lawsuits in which Mr. Butowsky

is represented by counsel,2 he certainly could have found help, if he needed it,

to file a brief, or even a letter, with the Court – in response either to the motion

to withdraw or to the October 16 Order – indicating his desire that Mr. Harvey

remain his counsel of record. Nothing has been forthcoming, nor does Mr.

Harvey have any reason to expect that Mr. Butowsky will contest his with-

drawal at any time in the future.3

       Thus, the plaintiff’s problem is that Mr. Butowsky currently is unrepre-

sented, a circumstance which the plaintiff argues will bring this case “to a

grinding halt.” [Dkt. 85 at 4]. This is unfounded speculation, at best. More

likely, this prediction is surely wrong. Defendants Matthew Couch and Amer-

ica First Media Group (to the extent that it is a viable entity) have been pro se

ever since the case was filed over eighteen months ago, a situation which the

plaintiff has tolerated; nothing has ground to a halt. Thus, the plaintiff’s cur-

rent argument is essentially based on the novel proposition that litigation

against two pro se defendants is acceptable but that litigation against three pro

se defendants is intolerable.




2 In addition to this case, Mr. Harvey is aware of five others in which Mr. Butowsky is a party,
each of which in some way or another involves allegations about Seth and/or Aaron Rich: Rich
v. Fox News Network, Case No. 1:18-cv-2223 (S.D.N.Y.); Butowsky v Folkenflik, Case No. 4:18-
cv-442 (E.D. Tex.); Butowsky v. Gottlieb, Case No. 4:19-cv-180 (E.D. Tex.); Butowsky v. Wigdor,
Case No. 4:19-cv-577 (E.D. Tex.); Butowsky v. Democratic National Committee, Case No. 4:19-
cv-582 (E.D. Tex.).

3 This stands in distinction to the facts of the three cases cited by the plaintiff. See Byrd v.
D.C., 271 F. Supp. 2d 174 (D.D.C. 2003); Barton v. D.C., 209 F.R.D. 274 (D.D.C. 2002); S.E.C.
v. Bankers Alliance Corp., Fed. Sec. L. Rep. ¶98,684, 1995 WL 322760, at *2 (D.D.C. Apr. 7,
1995). In each of these cases, the parties whose attorney sought to withdraw objected.

                                                2
        Case 1:18-cv-00681-RJL Document 86 Filed 10/24/19 Page 3 of 4



      Litigation with pro se parties can be frustrating, but the rules of civil pro-

cedure and the inherent powers of the Court are fully capable of dealing with

parties, pro se or otherwise, who choose not to participate pre-trial and instead

ignore their responsibilities. Moreover, Mr. Butowsky’s current pro se status is

no impediment to the plaintiff’s scheduling and taking as many depositions as

the Court will allow, serving subpoenae duces tecum on whomever he wants

and otherwise preparing for trial. If Mr. Butowsky fails to appear for any duly

noticed deposition of him, the plaintiff has the remedies provided by the rules.

Similarly, if Mr. Butowsky does not respond to written discovery in the manner

that the plaintiff deems required, then he can file appropriate motions. If Mr.

Butowsky does not attend a deposition of a witness and/or chooses not to de-

pose anyone, those are his choices to make. As with all cases involving pro se

defendants, any practical problems can be handled by the plaintiff and his

counsel, with resort to the Court where appropriate. None is insurmountable,

nor will anything grind to a halt.

      For these reasons, Philip Harvey requests that the motion to reconsider

be denied.

      Dated: October 24, 2019

                                            /s/ Philip J. Harvey
                                         Philip J. Harvey (#252080)
                                         HARVEY & BINNALL, PLLC
                                         717 King Street, Suite 300
                                         Alexandria, Virginia 22314
                                         (703) 888-1943
                                         (703) 888-1930 (facsimile)
                                         pharvey@harveybinnall.com

                                         Former Counsel for Defendant
                                         Edward Butowsky


                                         3
        Case 1:18-cv-00681-RJL Document 86 Filed 10/24/19 Page 4 of 4



                         CERTIFICATE OF SERVICE
      I hereby certify that on October 24, 2019, I filed the foregoing using the

Court’s CM/ECF system, which will provide notice of it to counsel of record,

and served a copy by U.S. mail, postage prepaid, and by electronic mail on the

following:

             Matthew Couch
             2300 W. Ash Street
             Rogers, Arkansas 72758
             mattcouch@af-mg.com

             Edward Butowsky
             c/o Chapwood Investments, LLC
             4965 Preston Park Boulevard, Suite 100
             Plano, Texas 75093
             ebutowsky@gmail.com


                                                    /s/ Philip J. Harvey
                                                  Philip J. Harvey (#252080)




                                        4
